Exhibit 10.1
 
SECOND AMENDMENT TO
WARRANT PURCHASE AGREEMENT AND
STOCK PURCHASE WARRANT




This Second Amendment, effective as of November 29, 2006, amends the terms of
the Warrant Purchase Agreement by and between Streicher Mobile Fueling, Inc., a
Florida corporation (the “Company”), and the undersigned Purchasers dated June
30, 2006 (the “Agreement”) and of the Stock Purchase Warrants issued in
connection with the Agreement (the “Warrants”).


WITNESSETH:


WHEREAS, the Company and the Purchasers entered into the Agreement pursuant to
which the Warrants were issued to the Purchasers, and the Warrants by their
terms expire on September 28, 2006, unless sooner exercised (the “Exercise
Period”); and


WHEREAS, the Company and the Purchasers by an Amendment to Warrant Purchase
Agreement and Stock Purchase Warrant dated September 28, 2006 extended the
Exercise Period for the Warrants to November 30, 2006 and correspondingly
extended the suspension of the Company’s obligation to make principal payments
on the Notes (as that term is defined in the Agreement); and


WHEREAS, the Company and the Purchasers wish now to further extend the Exercise
Period for the Warrants to January 15, 2007 and to correspondingly extend the
suspension of the Company’s obligation to make principal payments on the Notes
(as that term is defined in the Agreement).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Warrants and the Agreement and hereinafter set forth, the
parties hereto hereby alter, modify and amend the Warrants and the Agreement as
follows.


1.    The Exercise Period for each of the Warrants is hereby extended to January
15, 2007.


2.    If and to the extent that the Warrants are not exercised and expire, the
suspended principal payments for the January Notes (as that term is defined in
the Agreement) will be paid at the time of the next scheduled principal payments
on January 24, 2007 and the suspended principal payments for the August Notes
(as that term is defined in the Agreement) will be paid at the time of the next
scheduled principal payments on February 28, 2007.


3.    Except as expressly stated in this Amendment, the terms and conditions of
the Warrants and the Agreement shall remain in all respects unchanged.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused these Amendments to be duly
executed as of the date first above set forth.
 

        THE COMPANY:       STREICHER MOBILE FUELING, INC.   
   
   
    By:   /s/ Richard E. Gathright   Richard E. Gathright, President and CEO

 

        PURCHASERS:       TRIAGE CAPITAL MANAGEMENT, L.P.   
   
   
    By:   /s/ Leon Frenkel   Name:  Leon Frenkel    Title:  Senior Manager 

 

        TRIAGE CAPITAL MANAGEMENT B, L.P.  
   
   
    By:   /s/ Leon Frenkel   Name:  Leon Frenkel    Title:  Senior Manager 

 
 
 
[Signatures to that certain Second Amendment to Warrant Purchase Agreement and
Stock Purchase Warrant effective as of November 29, 2006]
 
 
 

--------------------------------------------------------------------------------

 